Case: 13-11254   Date Filed: 04/16/2014   Page: 1 of 2


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11254
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:12-cr-20412-JAL-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

OBER MERINO CRUZ,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 16, 2014)

Before TJOFLAT, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 13-11254     Date Filed: 04/16/2014   Page: 2 of 2


      Thomas John Butler, appointed counsel for Ober Merino Cruz in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Cruz’s convictions and

sentences are AFFIRMED.




                                          2